DETAILED ACTION
This action is responsive to amendment filed on December 17th, 2021. 
Claims 1~20 are examined.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1~20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Refer to the rejection with respect to Davis et al. below.
Double Patenting
Claims 1~20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1~20 of U.S Patent No. 10,659,406, claims 1~17 of U.S. Patent No. 10,257,137, and 1~18 of U.S. Patent No. 9,923,849. 
Applicants acknowledge the obviousness double patenting based on the U.S Patent No. 9,860,027. Please submit a terminal disclaimer once outstanding rejections are resolved. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3~9, 11~15, and 17~20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka (U.S 8,386,926) in view of Lewis et al. hereinafter Lewis .
Regarding Claim 1,
Matsuoka taught a system comprising: 
one or more processors; and a computer-readable medium coupled to the one or more processors and storing executable instructions that, when executed by the one or more processor, cause the system to perform operations comprising: 
receiving, via a user interface, an input of a user-defined content suggestion rule (C6: 26~33, provide user interface to add/remove items from preferences 310-340);
receiving, via the user interface, input of a first message being composed by a user for sending to the first recipient (C8: 17~24, composing e-mail message); 
retrieving a first suggested content item for inclusion in the first message based at least in part on the first user-defined content suggestion rule for the recipient (C6: 34~56; C13: 62~67); and 
causing display of the suggested content item (C13: 62~C14: 1~19, auto-complete suggestions may be provided once the user types). 
Matsuoka did not specifically teach receiving the input of a user-defined content suggestion rule for a first recipient. 
Lewis taught receiving the input of a user-defined content suggestion rule for a first recipient [¶22, user defined input or parameters about the receiver and providing suggestions on how to make Inappropriate or offensive words or phrases appropriate for sending]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Lewis’ teaching of receiving, Matsuoka, because the combination would help avoid sending content to a receiver that may cause a negative response or emotion or be misunderstood, or the content that otherwise should not be sent to the receiver [Lewis: ¶22].
The combination of Matsuoka and Lewis did not specifically teach determining a geographic location associated with the first message based at least in part on one or more keywords associated with the geographic location occurring in the first message or in a second message; retrieving a first suggested content item for inclusion in the first message based on the geographic location associated of the first message.
Davis taught determining a geographic location associated with the first message based at least in part on one or more keywords associated with the geographic location occurring in the first message or in a second message [¶13, input words are predicted based on partial input from a user using a predictive model which employs contextual metadata which characterizes the user in a multi-dimensional space in which the dimensions are defined by one or more of a spatial aspect; ¶15, Spatial information may be determined with reference to location associated with mobile devices, GPS systems]; retrieving a first suggested content item for inclusion in the first message based on the geographic location associated of the first message [¶13; ¶22, system tracks the word usage of a user and creates a dynamic language model specific to that user which incorporates the understanding of the user's spatial conditions; ¶23; ¶40].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Davis’s teaching of Matsuoka and Lewis, because the combination would enhance the accuracy of predictive models in a wide variety of input recognition and/or completion application [Davis: ¶29].
Regarding Claim 3,
Matsuoka taught wherein the instructions, when executed by the one or more processors, cause the system to perform operations comprising: receiving a confirmation input via the user interface of the first suggested content item; and inputting the first suggested content item into the first message being composed by the user based at least in part on the confirmation input (C14: 15~19, present a list of those multiple matches as alternative auto-complete suggestions. NOTE: presenting a list inherently requires the user to confirm the word that should be inputted into the message being composed].
Regarding Claim 4,
Matsuoka taught wherein the instructions, when executed by the one or more processors, further cause the system to perform operations comprising: causing display of the first message that has the first suggested content item included within the first message being composed by the user (C8: 41~43).
Regarding Claim 5,
Matsuoka taught wherein the instructions to cause display of the first suggested content item, when executed by the one or more processors, further cause the system to perform operations comprising: causing display of a plurality of suggested content items; 
Regarding Claim 6,
Matsuoka taught wherein the instructions, when executed by the one or more processors, further cause the system to perform operations comprising: communicating the first message that includes the first suggested content item to a user device (C8: 41~43, Note: It is inherent composing e-mail message is for the purpose of communicating that message to a recipient).
Regarding Claim 7,
The combination of Matsuoka and Lewis taught wherein the instructions, when executed by the one or more processors, further cause the system to perform operations comprising: receiving, via the user interface, input of a second user-defined content suggestion rule for a second recipient; receiving, via the user interface, input of a second message being composed for sending to the second recipient; retrieving a second suggested content item for inclusion in the second message based at least in part on the second user-defined content suggestion rule for the second recipient; and causing display of the second suggested content item (Matsuoka: C6: 26~56; C8: 17~24; C13: 62~C14: 1~19;  also see Lewis [¶11; ¶22; ¶31]). The rationale to combine as discussed in claim 1, applies here as well.
Regarding Claim 8,
Matsuoka in view of Davis taught wherein the instructions to retrieve the first suggested content item for inclusion in the first message, when executed by the one or more processors, further cause the system to perform operations comprising: retrieving the first suggested content item based at least in part on an account type, a language, a change in location, a calendar date, a time of day [¶15, temporal information], or a 
Regarding Claims 9, 11~15, and 17~20, the claims are similar in scope to claims 1, 3~8 respectively and therefore, rejected under the same rationale.

Claims 2, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka, Lewis, and Davis in view of Keohane et al. hereinafter Keohane (U.S 2008/0126983).
Regarding Claim 2,
While Matsuoka taught wherein the instructions, when executed by the one or more processors, cause the system to perform operations comprising: causing display of a plurality of user-defined content suggestion rules (C6: 26~33), however did not specifically teach wherein the input of the first user-defined content suggestion rule is a selection of the first user-defined content suggestion rule from the plurality of user-defined content suggestion rules. 
Keohane taught a rules interface controller 312 provides an interface through which a user may select rules for controlling which entries to include in a list of entries for an auto-complete box, the ordering of the entries within the auto-complete box, and any other preferences for specializing the output of the list of entries for an auto-complete box for the user [¶55]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made, to combine, Keohane’s teaching of wherein the input of the first user-defined content suggestion rule is a selection of the first user-defined content suggestion rule from the plurality of user-defined content suggestion rules 
Regarding Claims 10 and 16, the claims are similar in scope to claim 2 and therefore, rejected under the same rationale.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571)270-3229. The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/HEE SOO KIM/
Primary Examiner, Art Unit 24